735 N.W.2d 209 (2007)
In re Suave Alexander STEPHENS, Zavonte Martell Stephens, and Raymoni Love Sturgis, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Jennifer Sabrinia Stephens, a/k/a Jennifer Sabrina Stephens, Respondent-Appellant, and
Urian Ramon Sturgis, Respondent.
In re Raymoni Love Sturgis, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Urian Ramon Sturgis, Respondent-Appellant, and
Jennifer Sabrinia Stephens, a/k/a Jennifer Sabrina Stephens, Respondent.
Docket Nos. 134094, 134095. COA Nos. 271015, 271016.
Supreme Court of Michigan.
July 27, 2007.
On order of the Court, the motion for reconsideration of this Court's June 29, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.